                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

Insignia Systems, Inc.,

                   Plaintiff,
                                                ORDER
      vs.                                       Civ. No. 19-1820 (MJD/BRT)



News Corporation, News
America Marketing FSI LLC and
News America Marketing In-Store
Services, LLC,

                   Defendants.



      Alejandra Salinas, Arun S. Subramanian, Gloria Park, Mark Musico and
William Christopher Carmody, Susman Godfrey LLP, Danial E. Gustafson,
Joshua J. Rissman and Michelle J. Looby, Gustafson Gluek PLLC, Hunter J.
Shkolnik, Napoli Shkolnik PLLC, and Jerry W. Blackwell and S. Jamal Faleel,
Blackwell Burke PA, Counsel for Plaintiff.

      Gerson Avery Zweifach, Williams & Connolly LLP, Jane B. O’Brien,
Jeannie S. Rhee, Kenneth A. Gallo, William Michael, Paul, Weiss, Rifkind,
Wharton & Garrison LLP, and Nicole M. Moen, Todd A. Wind, Fredrikson &
Byron, PA, Counsel for Defendants.




      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Becky Thorson filed on March 17, 2020 [Doc. No.

110] addressing Defendants’ motion for judgment on the pleadings (Doc. No. 46)

                                       1
and Plaintiff’s cross motion for judgment on the pleadings (Doc. No. 59). Both

parties have objected to portions of the Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review of the record.

28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the Court will

adopt the Report and Recommendation in its entirety.

      The Court notes that the Magistrate Judge submitted an outstanding

recommendation by including a very common-sense approach to the issues raised

by the parties through the pending motions. Accordingly,

IT IS HEREBY ORDERED:

   1. Defendants’ Motion for Judgment on the Pleadings [Docket No. 46] is

      DENIED;

   2. Plaintiff’s Motion for Judgment on the Pleadings [Doc. No. 59] is DENIED;

      and

   3. The Pretrial Scheduling Order is amended to require that discovery on the

      breach of contract issues be completed no later than June 1, 2020 and that




                                        2
    early dispositive motions on only the breach of contract issues be filed by

    June 15, 2020.

DATED:    April 6, 2020                   s/ Michael J. Davis
                                          Michael J. Davis
                                          United States District Court




                                      3
